DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
Claims 1-11 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee (US 20100002301 A1).
Regarding claim 1, 3, and 8, Lee teaches an optical driving apparatus comprising: 
a movable portion (rotor 130) including a holder (in which the lens is mounted) for holding an optical component having a light axis (Fig. 30, rotor 130 with lens held therein); 
stator 120); 
a driving portion for driving the holder so as to relatively move the holder to the base portion (coil 133); and 
a position detection portion (position sensors 129) for detecting a movement of the movable portion to the base portion (¶74), wherein the position detection portion is placed on the base portion (¶74, sensor 129 on stator 120), and wherein the movable portion (rotor 130) and the position detection portion (129) partially overlap each other viewing from the light axis (Fig. 22, sensor 139 on movable portion 130,  and Figs. 23, depicting a clockwise rotation into the page, with sensor 129 of the base portion along the same direction as sensor 139 of the movable portion, partially overlapping each other and the magnets 113 and thus the movable portion 130 as well; see ¶74, the position sensors 129 and 139 are placed correspondingly).
Regarding claim 4, Lee further discloses a circuit portion (132, as well 112, 122), wherein the position detection portion (129, 139) is electrically connected to the base portion (Fig. 31).
Regarding claim 5, Lee further discloses that the driving portion is electrically connected to the circuit portion (¶67; also inherent, lest the electrical device be inoperable).
Regarding claim 6, Lee further discloses a resilient portion (Fig. 37, 242) wherein the movable portion (130) is electrically connected to the base portion (120) through the resilient portion (Fig. 37, ¶70).
Regarding claim 7, Lee further discloses the base portion includes an opening through which the light axis passes (e.g. Fig. 22).
Regarding claim 9, Lee further discloses that the circuit portion (132, 112, 122) is directly contacted with the surface of the base portion (120).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee as applied to claim 1 above, in view of Kuo (US 20070097532 A1).
Regarding claim 2, Lee teaches a magnetic portion (123) facing the position detection portion (Fig. 22) wherein the magnetic portion is movable relative to the position detection portion (139). 
Lee does not explicitly show magnets that move to the position detection portion.
Kuo teaches a Hall sensor, i.e. position sensor (170) and associated magnet (150) on the movable portion (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuo’s Hall sensors to sense the position of the movable portion of Lee and thereby attained a predictable position sensing result.


Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee.
Regarding claim 10, Lee explicitly shows an image sensor receiving light along the light axis (¶92), but does not explicitly show a shortest distance between the image sensor and the movable portion in the light axis is larger than that between the position detection portion and the movable portion in the light axis. However, insofar as a rearrangement of parts amounts to merely a change in relative dimensions between components otherwise identically disclosed, it would have been obvious to one of ordinary skill in the art before the invention was made to have rearranged the relative dimensions of the image stabilizer of Lee for the purpose of, e.g. achieving a miniaturized form factor and/or reducing optical aberration.

Claim 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee as applied to claim 1 above, further in view Oh (US 20070154198 A1).
Regarding claim 11-13, Lee does not explicitly show further comprising a bracket with an opening through which the light axis passes, wherein the image sensor and the bracket overlap each other viewing from a perpendicular direction to the light axis. 
Oh explicitly shows a bracket (601) with an opening through which the light axis passes (Fig. 32), wherein the image sensor (604) and the bracket (601) overlap each other viewing from a perpendicular direction to the light axis (Fig. 32).
It would have been obvious to one of ordinary skill in the art before the invention was made to have utilized the bracket of Oh to protect the sensor and/or act as an aperture for the image capture device of Lee, thereby preventing stray light and extending the lifetime of the device.
Regarding claim 12 and 13, where Lee teaches the optical driving apparatus according to claim 7, Lee teaches a lens holder (cylindrical mount in which the lens resides in its housing space) for the movable portion (130).
Lee does not explicitly show that a maximum size of the housing space is different from that of the opening in a perpendicular direction to the light axis.  
Oh teaches that the holder’s housing space (in which the lenses 651, 607 are mounted) is larger than the lens (Fig. 32) with a narrower opening along the light axis (Fig. 32).
It would have been obvious to one of ordinary skill in the art to have narrowed the opening of the holder of Lee according to the teachings of Oh for the purpose of, e.g. effecting an aperture thus limiting stray light preventing vignetting. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10394045 B2. Although the claims at issue are not identical, they appear patentably indistinct from each other in view of the teachings of the prior art as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872